IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

J.M.H., Mother of C.T.H. and        NOT FINAL UNTIL TIME EXPIRES TO
K.T.H.,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-2396
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Okaloosa County.
Mary Polson, Judge.

J.M.H., pro se, for Appellant.

Dwight O. Slater, Appellate Counsel, Tallahassee, for Appellee Department of
Children and Families; Kelley Schaeffer, Sanford, for Appellee Guardian ad Litem
Program.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.